UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6431


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL BLAISE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:01-cr-00371-CMH-1)


Submitted:   July 23, 2015                 Decided:   August 11, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Blaise, Appellant       Pro Se.       Dennis Michael Kennedy,
Assistant United States      Attorney,   Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carl       Blaise    seeks   to    appeal       his    sentence.           In    criminal

cases,      the    defendant       must    file       the    notice    of   appeal       within

fourteen days after the entry of judgment. *                            Fed. R. App. P.

4(b)(1)(A).           With    or    without       a    motion,      upon    a     showing     of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                                  Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th       Cir.    1985).      The       district       court    entered        judgment     on

September 16, 2006.            The notice of appeal was filed on March 16,

2015.       Because Blaise failed to file a timely notice of appeal

or to obtain an extension of the appeal period, we dismiss the

appeal.       We dispense with oral argument because the facts and

legal      contentions       are    adequately         presented       in   the        materials

before      this    court    and    argument      would       not     aid   the    decisional

process.

                                                                                       DISMISSED




       *
       When Blaise’s criminal judgment was entered the appeal
period was ten days.



                                              2